This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 WANDA GREEN, JOHN E. GREEN,
 3 L. BALLARD, (minor child),

 4          Plaintiffs-Appellants,

 5 v.                                                                    NO. 34,393

 6 CASA BELLA APARTMENTS
 7 (a.k.a Plaza Dorado), THE NEIDERS
 8 COMPANY,

 9          Defendants-Appellees.

10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 Alan M. Malott, District Judge

12 Derek V. Garcia
13 Albuquerque, NM

14 for Appellants

15   Ada B. Priest
16   Justin D. Goodman
17   Peter J. Eicker
18   Albuquerque, NM

19 for Appellees

20                                 MEMORANDUM OPINION
 1 GARCIA, Judge.

 2   {1}   Plaintiffs appeal from the district court’s order denying reconsideration of its

 3 order granting summary judgment in favor of Defendants and dismissing Plaintiffs’

 4 complaint with prejudice. We issued a notice of proposed summary disposition,

 5 proposing to reverse in part and affirm in part. We proposed to summarily reverse

 6 summary judgment as to (1) the negligence claim brought by Plaintiff minor child

 7 (grandchild of the tenants), who was separately named, and (2) the claim brought by

 8 the Greens Plaintiffs, the tenants, for the return of their security deposit. We proposed

 9 to summarily affirm summary judgment as to all the other claims the Greens Plaintiffs

10 raised relative to their occupancy and lease, on the basis that the rescission was an

11 effective waiver of those claims. No memorandum opposing summary reversal or

12 summary affirmance has been filed, and the time for doing so has expired.

13   {2}   For the reasons set forth in the notice, summary judgment is reversed in part

14 and affirmed in part. We remand for further proceedings relative to the claim brought

15 by Plaintiff minor child and the claim brought by the Greens Plaintiffs for return of

16 their security deposit.

17   {3}   IT IS SO ORDERED.


18                                                 ________________________________
19                                                 TIMOTHY L. GARCIA, Judge


                                               2
1 WE CONCUR:



2 _______________________________
3 MICHAEL E. VIGIL, Chief Judge



4 _______________________________
5 RODERICK T. KENNEDY, Judge




                                    3